Citation Nr: 0612002	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  98-06 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD), effective September 6, 
1996, currently staged at 50 percent from May 1, 2001, and 70 
percent from January 21, 2003, on appeal from the initial 
grant of service connection

2.  Entitlement to service connection for a skin disorder 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant and R.W.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1967.

This appeal is from February 1997 decisions of the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).

The issue of a higher initial rating for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On January 23, 2006, prior to the promulgation of a decision 
in the appeal, the veteran notified the Board through the 
Montgomery RO that his appeal for service connection for a 
skin disorder is withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
through his authorized representative, has withdrawn this 
appeal, and there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is 
dismissed.


ORDER

The appeal from denial of service connection for a skin 
disorder due to exposure to Agent Orange is dismissed.


REMAND

The veteran has been seeking a higher rating for PTSD since 
the initial February 1997 award of 10 percent effective 
September 6, 1996.  In February 2005, the RO staged the 
initial rating as stated in the issue statement, above, and 
notified the veteran that the staged rating constituted a 
complete grant of the benefit sought on appeal.

That notice was erroneous for two reasons.  First, "The 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The maximum schedular rating for PTSD is 
100 percent.  Although VA granted a total disability rating 
based on individual unemployability during the pendency of 
this appeal, the claim for a higher schedular rating is not 
moot, because a schedular total rating is a superior benefit.  
The schedular rating affords the potential for special 
monthly compensation that the TDIU benefit does not afford.  
See 38 U.S.C.A. § 1114(s) (West 2002).

Second, the effective dates of any staging of the rating, see 
Fenderson v. West, 12 Vet. App. 119 (1999) are always at 
issue.  In other words, the veteran did not receive a 
complete grant of the benefits sought on appeal unless VA 
granted a schedular 100 percent rating from effective date of 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) ruled that the notice to claimants upon receipt of a 
substantially complete claim, see 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005), includes notice of the 
effective date element of VA benefit determinations.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  There is no such notice of record.  
Such notice is particularly germane to the staged rating 
situation.  The veteran in this case is prejudiced by lack of 
notice of information and evidence that could bear on the 
effective dates of stagings, such as additional statements 
from past employers, lay statements bearing on the severity 
of his disability as specific points in time, or information 
or evidence that VA does not contemplate, but the value of 
which is apparent to the veteran upon receipt of proper 
notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice compliant 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and consistent with the 
Court's ruling in Dingess, 01-1917 & 02-
1506, slip op. at 13.  This notice will 
inform the veteran that the adjudication 
of his disagreement with the initial award 
of service connection for PTSD included a 
determination of the effective date of the 
stages in the rating of PTSD.  It will 
further inform him of the factors that 
determine the effective date of the stages 
in his rating and of the type of 
information and evidence that could affect 
the assigned effective dates.

2.  Readjudicate the claim at issue for a 
higher initial rating for PTSD, 
reconsidering the effective dates of the 
current rating stages, and whether a 
schedular 100 percent rating is or at any 
time was warranted, including the 
effective date of a schedular 100 percent 
rating stage if such a stage is awarded.  
Thereafter, provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


